DETAILED ACTION

Examiner’s Note
The Examiner acknowledges the cancelation of claims 2, 4 and 6 in the amendments filed 5/24/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5 and 7-10 are allowed.

The following is an Examiner’s statement of reasons for allowance:

The closest prior art reference(s) is(are):

DE 3538706 to Waldhauser in view of US 5322862 to Kurata, wherein Waldhauser teaches a tape comprising a plastic layer, considered a substrate, into which animal repellant is added to prevent animal bites and scratches to objects to which the tape is affixed, such as electrical cables in automobiles [0002].  Waldhauser states that application of the plastic layer in tape form can be made easier if the back of the tape is provided with a self-adhesive layer [0005].  Thus, Waldhauser teaches a substrate strip (plastic layer) and an adhesive coating (self-
While Waldhauser does not teach the size of the encapsulated repellant particles, Kurata teaches a resin molding composition for preventing gnawing damage by animals to objects which the composition is applied or molded into.  Kurata also teaches modes of using the products include treatment of various types of tapes and sheets and application by winding to objects such as machine parts (col. 11, lines 10-15).  The resin molding composition contains capsaicin compounds encapsulated with a melamine resin film (i.e. encapsulated substance considered a particle).  Kurata further teaches that the encapsulated particles (i.e. microcapsules) have a particle diameter in the range of 5-100 microns which falls within the range claimed of less than 0.5 mm (500 microns).  
Therefore, it would have been obvious to form the microencapsulated particles of Waldhauser having the size taught by Kurata as both references teach animal repellants incorporated into tapes and Kurata teaches that the particle size of encapsulated capsaicin of 5-100 microns has a high effect of preventing gnawing damage (col. 11, lines 20-28). 
While Waldhauser does not specify the amount of the repellant added to the substrate strip, Kurata teaches that the effective concentration of the capsaicin compound (col. 3, lines 5-40) is usually 0.01-10% (col. 3, lines 58-60) with examples of 0.2% given in several examples (Examples 1-12).  Parts are noted as "by weight", thus the 0.2% is understood to be weight percent (col. 11, lines 41-45).  

With regard to at least independent claim 1, neither Waldhauser nor Kurata discloses that the animal repellant is provided in the adhesive compositions of the respective references.  With regard to at least independent claim 8 neither Waldhauser or Kurata discloses that the plastic strip of Waldhauser or the resin molding compositions of Kurata comprises a textile.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s arguments, see the claim amendments and page 5 of the remarks filed 5/24/2021, with respect to the rejection of claim 2 under 35 U.S.C. 112(b) as set forth in paragraph 4 of the action mailed 5/12/2021, have been fully considered and are persuasive.  The rejection of claim 2 has been withdrawn. 

Applicant’s arguments, see the claim amendments and page 5 of the remarks filed 5/24/2021, with respect to the rejection of claims 6-7 under 35 U.S.C. 112(d) as set forth in paragraph 6 of the action mailed 5/12/2021, have been fully considered and are persuasive.  The rejection of claims 6-7 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053.  The examiner can normally be reached on 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        8/8/2021